Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the initial office action that has been issued in response to patent application, 17/078,063, filed on 10/22/2020. Claims 1-20, as originally filed, are currently pending and have been considered below. Claim 1, 4 and 13 are independent claim.

Priority
No priority claimed.

Drawings
The drawings filed on 10/22/2020 are accepted by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.

The claim 1-3 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1 recites “transmitting….a first fingerprint request to transmit one or more first advertisement messages during a first time and comprising a first verified fingerprint”. It is not clear who is comprising a first verified fingerprint. It could be interpreted that either of the request or advertisement message comprises a first verified fingerprint.
Claim 1 also recites “transmitting……a second fingerprint request to transmit second advertisement messages…. Comprising a second verified fingerprint. 
The dependent claims2-3 inherit the deficiency of independent claim 1 and are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bilobrov (US Patent Application No 2017/0308683 A1) in view of Baxley (US Patent Application No 2015/0350914 A1).  

Regarding Claim 1, Bilobrov discloses a verification system comprising: 
at least one processor (Bilobrov, Fig-16 & 17); and 
memory storing instructions that, when executed by the at least one processor, cause the verification system to perform operations comprising (Bilobrov, Fig-16 & 17): 
transmitting, to an authorized wireless local area network (WLAN) associated with a coverage area, a first fingerprint request to transmit one or more first advertisement messages during a first time and comprising a first verified fingerprint (Bilobrov, ¶[0118], local or wide area network. ¶[0012], the request comprising a fingerprint generated using the content to be identified; search a fingerprint database for a reference fingerprint matching the received fingerprint to identify the content being received by the client computing device. ¶[0012], the request comprising the first fingerprint; receive a response to the request for a content identification operation, generate a second fingerprint using the content stream; and transmit a request to perform a verification operation to the verification computing device); 
transmitting, to the authorized WLAN, a second fingerprint request to transmit one or more second advertisement messages during a second time and comprising a second verified fingerprint, the second verified fingerprint being different than the first verified fingerprint (Bilobrov, ¶[0017], generate a second fingerprint using the content stream; and transmit a request to perform a verification operation to the verification computing device. ¶[0044], synchronization synchronizes fingerprint generation by a group of client devices belonging to a verification group. ¶[0047], server compares fingerprint with one or more reference fingerprints stored in fingerprint database to identify a match between the received fingerprint and a reference fingerprint. ¶[0055], Client receives a fingerprint from each of client devices and compares the received fingerprints with its fingerprint to verify);
receiving, from a user equipment (UE), a verification request indicating a received fingerprint comprised in a third advertisement message that was received by the UE during the first time and within the first coverage area (Bilobrov, ¶[0059], the client device, such as client devices for example, periodically transmits a verification request. ¶[0064], one or more identification server, each of which is coupled to a fingerprint database. ¶[0069], successive fingerprints may be generated and used to determine whether or not a client device is receiving the same or different content to the content that was identified in the identification phase); 
Bilobrov does not explicitly teach the following limitation that Baxley teaches:
determining that a source of the third advertisement message is a rogue WLAN by determining that the received fingerprint is different than the first verified fingerprint (Baxley, ¶[0037], the malicious agent may be configured as a rogue wireless access point to target other wireless devices as victims. ¶[0120], the device classification module can classify wireless devices as being either benign or malicious (also referred to as unauthorized or rogue)); and 
causing the UE to output an alert indicating data that the UE exchanged with the rogue WLAN by transmitting, to the UE, a verification response indicating that the source of the third advertisement message is the rogue WLAN (Baxley, ¶[0256], a rouge mobile base station may be identified from one or more electromagnetic persona. Rogue base stations can be used to perform man-in-the-middle attacks. ¶[0259], The response may be analyzed to determine the TMSI or in some cases the IMEI of the target device. The fake tower can then be enabled and start to broadcast its availability).
Bilobrov in view of Baxley are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “devices wirelessly connect to the internet forming a growing Internet of things (IoT)”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bilobrov in view of Baxley to include the idea of r electromagnetic signature analysis supporting detection, location, and classification of wireless attacks against IoT networks and devices.

Regarding Claim 2, Bilobrov in view of Baxley discloses the verification system of claim 1, the authorized WLAN being a first authorized WLAN associated with a mobile network, wherein the operations further comprise: 
transmitting, to a second authorized WLAN associated a second coverage area, a third fingerprint request to transmit one or more third advertisement messages during the first time and comprising a third verified fingerprint, the third verified Lee &Hayes Attorney Docket No. TM2-0906US fingerprint being different than the first verified fingerprint and the second verified fingerprint (Bilobrov, ¶[0017], generate a second fingerprint using the content stream; and transmit a request to perform a verification operation to the verification computing device. ¶[0044], synchronization synchronizes fingerprint generation by a group of client devices belonging to a verification group. ¶[0047], server compares fingerprint with one or more reference fingerprints stored in fingerprint database to identify a match between the received fingerprint and a reference fingerprint. ¶[0055], Client receives a fingerprint from each of client devices and compares the received fingerprints with its fingerprint to verify. Also Baxley, ¶[0037], the malicious agent may be configured as a rogue wireless access point to target other wireless devices as victims. ¶[0120], the device classification module can classify wireless devices as being either benign or malicious (also referred to as unauthorized or rogue)).

Regarding Claim 3, Bilobrov in view of Baxley discloses the verification system of claim 1, wherein the operations further comprise:
transmitting, to an administrator system, a report indicating a presence of the rogue WLAN and a location of the UE at the first time (Baxley, ¶[0256], a rouge mobile base station may be identified from one or more electromagnetic persona. Rogue base stations can be used to perform man-in-the-middle attacks. ¶[0259], The response may be analyzed to determine the TMSI or in some cases the IMEI of the target device. The fake tower can then be enabled and start to broadcast its availability).
 
Regarding Claim 4, Bilobrov discloses a method, comprising: 
identifying a received fingerprint comprised in an advertisement message that is received by a user equipment (UE) at a time and within a coverage area (Bilobrov, ¶[0118], local or wide area network. ¶[0012], the request comprising a fingerprint generated using the content to be identified; search a fingerprint database for a reference fingerprint matching the received fingerprint to identify the content being received by the client computing device. ¶[0012], the request comprising the first fingerprint; receive a response to the request for a content identification operation, generate a second fingerprint using the content stream; and transmit a request to perform a verification operation to the verification computing device).
Bilobrov does not explicitly teach the following limitation that Baxley teaches:
determining that a source of the advertisement message is a rogue wireless local area network (WLAN) by determining that the received fingerprint is different than a verified fingerprint transmitted by an authorized WLAN at the time and in the coverage area (Baxley, ¶[0037], the malicious agent may be configured as a rogue wireless access point to target other wireless devices as victims. ¶[0120], the device classification module can classify wireless devices as being either benign or malicious (also referred to as unauthorized or rogue)); and 
causing the UE to output alert indicating the rogue WLAN (Baxley, ¶[0256], a rouge mobile base station may be identified from one or more electromagnetic persona. Rogue base stations can be used to perform man-in-the-middle attacks. ¶[0259], The response may be analyzed to determine the TMSI or in some cases the IMEI of the target device. The fake tower can then be enabled and start to broadcast its availability).
Bilobrov in view of Baxley are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “devices wirelessly connect to the internet forming a growing Internet of things (IoT)”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bilobrov in view of Baxley to include the idea of r electromagnetic signature analysis supporting detection, location, and classification of wireless attacks against IoT networks and devices.

Regarding Claim 5, Bilobrov in view of Baxley the method of claim 4, wherein identifying the received fingerprint comprises: 
receiving, from the UE, a verification request indicating the received fingerprint, the time, and a location of the UE at the time (Bilobrov, ¶[0059], the client device, such as client devices for example, periodically transmits a verification request. ¶[0064], one or more identification server, each of which is coupled to a fingerprint database. ¶[0069], successive fingerprints may be generated and used to determine whether or not a client device is receiving the same or different content to the content that was identified in the identification phase), and 
wherein the method further comprises identifying the coverage area based on the location of the UE at the time (Bilobrov, ¶[0017], generate a second fingerprint using the content stream; and transmit a request to perform a verification operation to the verification computing device. ¶[0044], synchronization synchronizes fingerprint generation by a group of client devices belonging to a verification group. ¶[0047], server compares fingerprint with one or more reference fingerprints stored in fingerprint database to identify a match between the received fingerprint and a reference fingerprint. ¶[0055], Client receives a fingerprint from each of client devices and compares the received fingerprints with its fingerprint to verify). 

Regarding Claim 6, Bilobrov in view of Baxley discloses the method of claim 4, wherein the advertisement message comprises at least one of a beacon, a master information block (MIB), or a system information block (SIB) (Baxley, ¶[0049],  a malicious agent may provide an impersonated base station that advertises to user equipment wireless devices. ¶[0055], malicious wireless devices may advertise themselves in different ways to different unsuspecting wireless device). 

Regarding Claim 7, Bilobrov in view of Baxley discloses the method of claim 4, further comprising: 
identifying the verified fingerprint by reading the verified fingerprint from an entry of a database, the entry being associated with the coverage area (Bilobrov, ¶[0059], the client device, such as client devices for example, periodically transmits a verification request. ¶[0064], one or more identification server, each of which is coupled to a fingerprint database. ¶[0069], successive fingerprints may be generated and used to determine whether or not a client device is receiving the same or different content to the content that was identified in the identification phase). 

Regarding Claim 8, Bilobrov in view of Baxley discloses the method of claim 4, further comprising: 
identifying the verified fingerprint by transmitting, to the authorized WLAN, a request for the verified fingerprint (Bilobrov, ¶[0059], the client device, such as client devices for example, periodically transmits a verification request. ¶[0064], one or more identification server, each of which is coupled to a fingerprint database. ¶[0069], successive fingerprints may be generated and used to determine whether or not a client device is receiving the same or different content to the content that was identified in the identification phase); and 
receiving, from the authorized WLAN, a response indicating the verified fingerprint (Bilobrov, ¶[0059], the client device, such as client devices for example, periodically transmits a verification request. ¶[0064], one or more identification server, each of which is coupled to a fingerprint database. ¶[0069], successive fingerprints may be generated and used to determine whether or not a client device is receiving the same or different content to the content that was identified in the identification phase).

Regarding Claim 9, Bilobrov in view of Baxley discloses the method of claim 4, the time being a first time, wherein the alert indicates at least one of a second time at which the UE exchanged data with the rogue WLAN or the data (Baxley, ¶[0256], a rouge mobile base station may be identified from one or more electromagnetic persona. Rogue base stations can be used to perform man-in-the-middle attacks. ¶[0259], The response may be analyzed to determine the TMSI or in some cases the IMEI of the target device. The fake tower can then be enabled and start to broadcast its availability).
 
Regarding Claim 10, Bilobrov in view of Baxley discloses the method of claim 4, the advertisement message being a first advertisement message, the method further comprising: 
generating the verified fingerprint (Bilobrov, ¶[0059], the client device, such as client devices for example, periodically transmits a verification request. ¶[0064], one or more identification server, each of which is coupled to a fingerprint database. ¶[0069], successive fingerprints may be generated and used to determine whether or not a client device is receiving the same or different content to the content that was identified in the identification phase); 
transmitting, to the authorized WLAN, a request to transmit one or more second advertisement messages comprising the verified fingerprint at the time (Bilobrov, ¶[0017], generate a second fingerprint using the content stream; and transmit a request to perform a verification operation to the verification computing device. ¶[0044], synchronization synchronizes fingerprint generation by a group of client devices belonging to a verification group. ¶[0047], server compares fingerprint with one or more reference fingerprints stored in fingerprint database to identify a match between the received fingerprint and a reference fingerprint. ¶[0055], Client receives a fingerprint from each of client devices and compares the received fingerprints with its fingerprint to verify); and 
storing the verified fingerprint in a database (Bilobrov, ¶[0017], generate a second fingerprint using the content stream; and transmit a request to perform a verification operation to the verification computing device. ¶[0044], synchronization synchronizes fingerprint generation by a group of client devices belonging to a verification group. ¶[0047], server compares fingerprint with one or more reference fingerprints stored in fingerprint database to identify a match between the received fingerprint and a reference fingerprint. ¶[0055], Client receives a fingerprint from each of client devices and compares the received fingerprints with its fingerprint to verify).

Regarding Claim 11, Bilobrov in view of Baxley discloses the method of claim 4, further comprising: causing the UE to disconnect from the rogue WLAN (Baxley, ¶[0256], a rouge mobile base station may be identified from one or more electromagnetic persona. Rogue base stations can be used to perform man-in-the-middle attacks. ¶[0259], The response may be analyzed to determine the TMSI or in some cases the IMEI of the target device. The fake tower can then be enabled and start to broadcast its availability).

Regarding Claim 12, Bilobrov in view of Baxley discloses the method of claim 4, further comprising: 
transmitting, to an administrator system associated with a mobile network that comprises the authorized WLAN, a report indicating the location of the UE at the time (Baxley, ¶[0256], a rouge mobile base station may be identified from one or more electromagnetic persona. Rogue base stations can be used to perform man-in-the-middle attacks. ¶[0259], The response may be analyzed to determine the TMSI or in some cases the IMEI of the target device. The fake tower can then be enabled and start to broadcast its availability).

Regarding Claim 13, Bilobrov discloses a system, comprising: 
at least one processor (Bilobrov, Fig-16 & 17); and 
memory storing instructions that, when executed by the at least one processor, cause the system to perform operations comprising (Bilobrov, Fig-16 & 17):
identifying a received fingerprint comprised in an advertisement message that is received by a user equipment (UE) at a time and within a coverage area (Bilobrov, ¶[0118], local or wide area network. ¶[0012], the request comprising a fingerprint generated using the content to be identified; search a fingerprint database for a reference fingerprint matching the received fingerprint to identify the content being received by the client computing device. ¶[0012], the request comprising the first fingerprint; receive a response to the request for a content identification operation, generate a second fingerprint using the content stream; and transmit a request to perform a verification operation to the verification computing device); 
determining that a source of the advertisement message is a rogue wireless local area network (WLAN) by determining that the received fingerprint is different than a verified fingerprint transmitted by an authorized WLAN at the time and in the coverage area (Bilobrov, ¶[0017], generate a second fingerprint using the content stream; and transmit a request to perform a verification operation to the verification computing device. ¶[0044], synchronization synchronizes fingerprint generation by a group of client devices belonging to a verification group. ¶[0047], server compares fingerprint with one or more reference fingerprints stored in fingerprint database to identify a match between the received fingerprint and a reference fingerprint. ¶[0055], Client receives a fingerprint from each of client devices and compares the received fingerprints with its fingerprint to verify); and 
Bilobrov does not explicitly teach the following limitation that Baxley teaches:
causing the UE to disconnect from the rogue WLAN (Baxley, ¶[0256], a rouge mobile base station may be identified from one or more electromagnetic persona. Rogue base stations can be used to perform man-in-the-middle attacks. ¶[0259], The response may be analyzed to determine the TMSI or in some cases the IMEI of the target device. The fake tower can then be enabled and start to broadcast its availability).
Bilobrov in view of Baxley are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “devices wirelessly connect to the internet forming a growing Internet of things (IoT)”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bilobrov in view of Baxley to include the idea of r electromagnetic signature analysis supporting detection, location, and classification of wireless attacks against IoT networks and devices.

Regarding Claim 14, Bilobrov in view of Baxley discloses the system of claim 13, wherein identifying the received fingerprint comprises: 
receiving, from the UE, a verification request indicating the received fingerprint, the time, and a location of the UE at the time (Bilobrov, ¶[0017], generate a second fingerprint using the content stream; and transmit a request to perform a verification operation to the verification computing device. ¶[0044], synchronization synchronizes fingerprint generation by a group of client devices belonging to a verification group. ¶[0047], server compares fingerprint with one or more reference fingerprints stored in fingerprint database to identify a match between the received fingerprint and a reference fingerprint. ¶[0055], Client receives a fingerprint from each of client devices and compares the received fingerprints with its fingerprint to verify), and 
wherein the operations further comprise identifying the coverage area based on the location of the UE at the time (Bilobrov, ¶[0059], the client device, such as client devices for example, periodically transmits a verification request. ¶[0064], one or more identification server, each of which is coupled to a fingerprint database. ¶[0069], successive fingerprints may be generated and used to determine whether or not a client device is receiving the same or different content to the content that was identified in the identification phase). 

Regarding Claim 15, Bilobrov in view of Baxley discloses the system of claim 13, wherein the advertisement message comprises at least one of a beacon, a master information block (MIB), or a system information block (SIB) (Baxley, ¶[0049],  a malicious agent may provide an impersonated base station that advertises to user equipment wireless devices. ¶[0055], malicious wireless devices may advertise themselves in different ways to different unsuspecting wireless device).

Regarding Claim 16, Bilobrov in view of Baxley discloses the system of claim 13, wherein the operations further comprise: 
identifying the verified fingerprint by reading the verified fingerprint from an entry of a database, the entry being associated with the coverage area (Bilobrov, ¶[0017], generate a second fingerprint using the content stream; and transmit a request to perform a verification operation to the verification computing device. ¶[0044], synchronization synchronizes fingerprint generation by a group of client devices belonging to a verification group. ¶[0047], server compares fingerprint with one or more reference fingerprints stored in fingerprint database to identify a match between the received fingerprint and a reference fingerprint. ¶[0055], Client receives a fingerprint from each of client devices and compares the received fingerprints with its fingerprint to verify). 

Regarding Claim 17, Bilobrov in view of Baxley discloses the system of claim 13, wherein the operations further comprise: 
identifying the verified fingerprint by transmitting, to the authorized WLAN, a request for the verified fingerprint (Bilobrov, ¶[0017], generate a second fingerprint using the content stream; and transmit a request to perform a verification operation to the verification computing device. ¶[0044], synchronization synchronizes fingerprint generation by a group of client devices belonging to a verification group. ¶[0047], server compares fingerprint with one or more reference fingerprints stored in fingerprint database to identify a match between the received fingerprint and a reference fingerprint. ¶[0055], Client receives a fingerprint from each of client devices and compares the received fingerprints with its fingerprint to verify); and 
receiving, from the authorized WLAN, a response indicating the verified fingerprint (Bilobrov, ¶[0017], generate a second fingerprint using the content stream; and transmit a request to perform a verification operation to the verification computing device. ¶[0044], synchronization synchronizes fingerprint generation by a group of client devices belonging to a verification group. ¶[0047], server compares fingerprint with one or more reference fingerprints stored in fingerprint database to identify a match between the received fingerprint and a reference fingerprint. ¶[0055], Client receives a fingerprint from each of client devices and compares the received fingerprints with its fingerprint to verify).

Regarding Claim 18, Bilobrov in view of Baxley discloses the system of claim 13, wherein causing the UE to output the indication of the rogue WLAN comprises causing the UE to output, via a user interface, at least one of an indication of a second time at which the UE exchanged data with the rogue WLAN or an indication of the data (Baxley, ¶[0037], the malicious agent may be configured as a rogue wireless access point to target other wireless devices as victims. ¶[0120], the device classification module can classify wireless devices as being either benign or malicious (also referred to as unauthorized or rogue)). 

Regarding Claim 19, Bilobrov in view of Baxley discloses the system of claim 13, the advertisement message being a first advertisement message, the operations further comprising: 
generating the verified fingerprint (Bilobrov, ¶[0017], generate a second fingerprint using the content stream; and transmit a request to perform a verification operation to the verification computing device. ¶[0044], synchronization synchronizes fingerprint generation by a group of client devices belonging to a verification group. ¶[0047], server compares fingerprint with one or more reference fingerprints stored in fingerprint database to identify a match between the received fingerprint and a reference fingerprint. ¶[0055], Client receives a fingerprint from each of client devices and compares the received fingerprints with its fingerprint to verify); 
transmitting, to the authorized WLAN, a request to transmit one or more second advertisement messages comprising the verified fingerprint at the time (Bilobrov, ¶[0059], the client device, such as client devices for example, periodically transmits a verification request. ¶[0064], one or more identification server, each of which is coupled to a fingerprint database. ¶[0069], successive fingerprints may be generated and used to determine whether or not a client device is receiving the same or different content to the content that was identified in the identification phase); and 
storing the verified fingerprint in a database (Bilobrov, ¶[0059], the client device, such as client devices for example, periodically transmits a verification request. ¶[0064], one or more identification server, each of which is coupled to a fingerprint database. ¶[0069], successive fingerprints may be generated and used to determine whether or not a client device is receiving the same or different content to the content that was identified in the identification phase).

Regarding Claim 20, Bilobrov in view of Baxley discloses the system of claim 13, wherein the operations further comprise:
transmitting, to an administrator system associated with a mobile network that comprises the authorized WLAN, a report indicating the location of the UE at the time (Baxley, ¶[0256], a rouge mobile base station may be identified from one or more electromagnetic persona. Rogue base stations can be used to perform man-in-the-middle attacks. ¶[0259], The response may be analyzed to determine the TMSI or in some cases the IMEI of the target device. The fake tower can then be enabled and start to broadcast its availability).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-Form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WASIKA NIPA/           Primary Examiner, Art Unit 2433